Citation Nr: 1106355	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a kidney disability, to 
include focal segmental glomerulosclerosis with chronic renal 
insufficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from May 1989 to May 1999, and from February 2002 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board Hearing in December 2010.  
A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case served two periods of active duty in the 
U.S. Air Force.  The first period was from May 1989 to May 1999, 
and the second period of service was from February 2002 to April 
2007.  In the latter period, the Veteran had been activated as a 
member of the U.S. Air Force Reserve.  

During the course of the Veteran's second period of service, he 
pled guilty and was subsequently convicted of fraud.  As a result 
of an investigation by the U.S. Air Force Office of Special 
Investigations (OSI), the Veteran admitted to wrongdoing and pled 
guilty to charges levied against him at a General Court-Martial.  
He was sentenced to a fine of $29,000, was reduced in grade to 
Airman Basic, was given 11 months of confinement (suspended and 
remitted), and was awarded a punitive, bad conduct discharge.  
The Veteran does not allege, nor does the evidence indicate, that 
he was insane during his criminal activities.  The second period 
of active duty was characterized by the service department as 
being performed with bad conduct by the Veteran, and thus, for 
this second period only, he is not entitled to any VA benefits 
resulting from this service.  See 38 C.F.R. § 3.12.

The Veteran's first period of service, from 1989 to 1999, was 
free from disciplinary incidents, and the Veteran received an 
honorable discharge.  Thus, the Veteran is entitled to any VA 
benefits arising during this time period.  

Regarding the Veteran's kidney disorder, there is ample evidence 
to show that he had the condition while on active service; 
however, all of the evidence that is specific to his renal 
condition is from the second period of active duty.  Based on the 
fact that the Veteran's service during this period was other than 
honorable, the RO denied the claim.  The Board is not convinced, 
however, that the earlier period of service was examined as 
thoroughly as warranted, and is of the opinion that further 
medical development is warranted.  

Although true that there is no specific mention of kidney 
problems during the first period of active service, there are 
some genitourinary complaints, as well as low back symptoms 
which, at least potentially, could be related to the Veteran's 
current renal insufficiency.  That is, the Veteran was treated 
for urethritis in June 1989 (along with epididymitis), and there 
were complaints of tender abdominal pain in October 1992.  
Regarding low back pain, it is noted that the Veteran had a motor 
vehicle accident in September 1994; however, he was treated for a 
right arm injury at the time and did not complain of back 
problems.  In 1996, on several occasions, the Veteran complained 
of low back pain which was aggravated by lifting heavy objects.  
This was so severe, that the Veteran had to undergo permanent 
change in assignment at his duty station in order to not be in 
the physically demanding job of an aircraft weapons loader.  Low 
back pain is a rather general diagnosis, and the Board is aware 
that it could possibly represent numerous medical conditions that 
may or may not have any relationship to kidney disease.  
Nonetheless, it is not outside of the realm of possibility that 
early-stage kidney disease might manifest itself with pain in the 
low back.  Thus, these symptoms are potentially relevant to the 
claim of service connection.  

Further, at the Veteran's Board hearing, he testified that his 
kidney disability began in 1997.  A review of the service 
treatment records does not reveal any treatment of a kidney 
disability.  If the Veteran is in possession of any such records, 
he should submit them to the RO.  If he is aware of any other 
locations the RO could contact for such records, he should notify 
the RO.  

There is no doubt that the Veteran currently experiences renal 
insufficiency.  The evidentiary record is replete with 
documentation that he suffers from renal failure which requires 
dialysis three times weekly.  The Board is of the opinion, given 
some evidence of genitourinary problems and low back pain during 
the first period of service, that a comprehensive VA examination 
addressing the etiology of the Veteran's kidney disease should be 
afforded.  Indeed, the VA examiner should note the in-service 
medical history during the first period of service, and should 
determine if it is at least as likely as not that renal disease 
began during this period.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) are fully 
satisfied.  The RO should notify the Veteran 
that, if he is in possession of records of 
kidney treatment from his first period of 
service, he should submit them to the RO.  If 
he is aware of any other locations the RO 
could contact for such records, he should 
notify the RO.  

2.  Schedule the Veteran for a VA nephrology 
examination for the purposes of determining 
the etiology of his current renal disease.  
In this regard, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's kidney disease 
had its onset during his first period of 
active duty, between 1989 and 1999.  The 
examiner should note the complaints of back 
pain in 1996, the complaints of abdominal 
pain in 1992, and should discuss the 
genitourinary complaint (urethritis) of 1989.  
A rationale must accompany any conclusions 
reached in the report of examination.  

3.  After the development requested above has 
been completed to the extent possible, re-
adjudicate the Veteran's claim. If the 
resolution remains less than fully favorable, 
the Veteran should be furnished a 
supplemental statement of the case and given 
the opportunity to respond prior to dispatch 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


